Detailed Action

Response to Arguments

Applicant's arguments filed 1 and 5 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Croux (US-2016/0047236) does not teach storing a response to the first query [see applicant’s arguments pg. 9 L. 5-16].
The examiner respectfully disagrees with the applicant. Croux teaches that an intermediate node can relay a query or response to a query after determining that the query or response has not been relayed by another intermediate node and after determining that a period of time has passed since the query or response was received [see Croux par. 0089]. Since the intermediate node has to wait for the period of time before relaying the query or response, it is inherent that the query or response must be stored in a temporary or permanent memory for at least that period of time. Otherwise, the intermediate node will not be able to remember the received query or response and will not be able to relay the query or response after the period of time has passed. Furthermore, Kansal et al. (US-8,797,178), which was part of the rejection, also teaches that responses to queries are stored in memory at the intermediate node [see Kansal col. 5 L. 66-67, col. 6 L. 1-6]. For the reasons presented above, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees with the applicant. Croux and Kansal are used in the same context of communication systems that receive queries and that return a response to the query. The fact that Kansal does not teach an acoustic system is not relevant because Croux teaches that communication can be performed via acoustic signals. Therefore, the combination of Croux with Kansal is proper. Furthermore, Kansal clearly teaches an intermediate node that receives queries can use responses from previous queries or responses that are currently been received to respond a current query without transmitting the current query to a source node [col. 5 L. 66-67, col. 6 L. 1-6, col. 7 L. 3-18]. For the reasons presented above, the applicant’s arguments are note persuasive.

In regards to claim 5, the applicant amended the claim with limitations of cancelled claim 7, and the applicant makes the same arguments as claim 1 regarding the Croux reference and argues that the other prior art used for the rejection of claim 7 does not teach the claimed limitations [see applicant’s arguments pg. 11 L. 4-16].
As shown above in the response to arguments for claim 1, Croux teaches the storing of data in memory. Therefore, the arguments regarding the Croux reference are not persuasive. Also, the applicant states that the prior art used in the rejection of claim 7 does not teach the claimed limitations without giving an explanation as of why the 

Applicant’s arguments with respect to claim(s) 14 have been considered but are moot in view of new grounds of rejection necessitated by the amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6, 8-14 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 5, the claim recites in line 6 “wherein at least one intermediate node of the plurality”. The claim previously defines a plurality of acoustic communication nodes and a plurality of intermediate nodes. It is unclear to which of the previously defined plurality line 6 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein at least one intermediate node of the plurality of intermediate nodes”.
at least one intermediate node”.

In regards to claim(s) 6 and 8-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 8, the claim recites in line 4 “whether the intermediate node”. It is unclear to which of the previously defined intermediate nodes line 4 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “whether the at least one intermediate node”.

In regards to claim 14, the claim recites in line 9 “by a first intermediate node of the plurality” and in line 18 “by a second intermediate node of the plurality”. The claim previously defines a plurality of acoustic communication nodes and a plurality of intermediate nodes. It is unclear to which of the previously defined plurality line 9 and line 18 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 9 “by a first intermediate node of the plurality of intermediate nodes” and line 18 “by a second intermediate node of the plurality of intermediate nodes”.
first intermediate node” and in line 16 “in a message that the first intermediate node”. 
Furthermore, the claim recites in line 17 “wherein the error is an error”. The claim previously defines a communication error and an error in a message that the first intermediate node subsequently receives. It is unclear to which of the previously defined errors line 17 is referring. For this reason also, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the error in the subsequently received message is an error”.
Also, the claim does not end in a period. It is unclear if the missing period is a typo or if some limitations are missing in the claim. For this reason, the claim is indefinite.

In regards to claim(s) 17-19, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux (US-2016/0047236) in view of Kansal et al. (US-8,797,178).

In regards to claim 1, Croux teaches a method for communicating in a network, comprising a step of transmitting a first query from a transmitting node to a receiving node via a downlink of an acoustic transmission medium interconnecting a network of acoustic communication nodes [fig. 4 elements 150 (acoustic nodes), 152 (transmitting node) and 154 (receiving node), par. 0009 L. 3-13, par. 0028, par. 0029 L. 1-5, par. 0073 L. 13-15]. Also, Croux teaches receiving, by an acoustic communication node intermediate the transmitting node and the receiving node, a response to the first query on an uplink of the acoustic transmission medium [fig. 4 elements 150b-150e (intermediate nodes), par.0076]. Furthermore, Croux teaches that the acoustic communication node can receive the response and forward it when an addressed intermediate node does not forward the response [par. 0089 L. 2-14]. This teachings means that the acoustic communication node stores in memory the response to the first query in order to forward it if needed.
Croux teaches that queries can be sent as needed [par. 0029 L. 1-5, par. 0073 L. 13-15]. This teaching means that the method comprises a step of receiving, by the acoustic communication node, a second query on the downlink. However, Croux does not teach determining, by the acoustic communication node, if the stored response to 
On the other hand, Kansal teaches a method to share information [col. 1 L. 52-54]. Kansal teaches that an intermediate node, between a node that sends a query and a node that sends a response, can determine if a second received query is asking for information that was already received when a first query was responded [col. 3 L. 8-13 and L. 17-19, col. 5 L. 66-67, col. 6 L. 1-6, col. 7 L. 3-10]. This teaching means that the method comprises a step of determining, by the intermediate node, if the stored response to the first query corresponds to the second query. Also, Kansal teaches that if it is determined that the response for the second query is already stored in memory, the intermediate node responds the second query using the stored data, and if the response is not stored in memory, the query is forwarded to the node that has the data asked by the query [fig. 8, col. 7 L. 3-18]. This teaching means that the method comprises a step of transmitting the stored response on the uplink to respond to the second query; if not, transmitting the second query on the downlink. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kansal’s teachings of reusing data to respond queries in the method taught by Croux because it will permit the acoustic system to minimize processing load and reduce the bandwidth used for communications by reusing query responses that can satisfy multiple queries.

In regards to claim 3, the combination of Croux and Kansal, as applied in claim 1 above, teaches that an intermediate node can forward a response not addressed to it when an addressed node fails to forward the response [see Croux par. 0089 L. 2-14]. This teaching means that the acoustic communication node stores the response in memory without regard for whether the response is addressed to the acoustic communication node. 

In regards to claim 4, the combination of Croux and Kansal, as applied in claim 1 above, teaches that the acoustic transmission medium is a tubing deployed in a hydrocarbon well [see Croux par. 0027 L. 4-11].  

Claim(s) 5, 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux (US-2016/0047236) in view of Turner et al. (US-10,711,546) and Kansal et al. (US-8,797,178).

In regards to claim 5, Croux teaches an acoustic communication system, comprising a plurality of acoustic communication nodes interconnected via an acoustic communications medium, the plurality of acoustic communication nodes including a source node, a receiving node, and a plurality of intermediate nodes [fig. 4 elements 150 (intermediate nodes), 152 (source node) and 154 (receiving node), par. 0027 L. 4-11]. Also, Croux teaches that at least one node of the plurality of intermediate nodes is configured to receive a data message on the on the acoustic communications medium that is part of a communication session between the source node and the receiving 
Croux does not teach that the data messages are transmitted in packets.
On the other hand, Turner teaches that data messages between nodes can transmitted using packets of data [col. 6 L. 24-26].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Turner’s teachings of using data packets to 
The combination of Croux and Turner teaches that the at least one intermediate node can receive queries requesting the content from the source node [see Croux par. 0073 L. 13-15]. However, the combination does not teach that upon receipt of a query requesting the content from the source node, the at least one intermediate node transmits a packet-based message with the stored information to the receiving node and does not forward the query to the source node. 
On the other hand, Kansal teaches a method to share information [col. 1 L. 52-54]. Kansal teaches that an intermediate node, between a node that sends a query and a node that sends a response, can determine if a second received query is asking for information that was already received when a first query was responded, and if the information is already stored in memory, the intermediate nodes uses the stored information to answer the second query and does not forward the query to the source node [fig. 8, col. 3 L. 8-13 and L. 17-19, col. 5 L. 66-67, col. 6 L. 1-6, col. 7 L. 3-18]. This teaching means that upon receipt of a query requesting the content from the source node, the intermediate node transmits a packet-based message with the stored information to the receiving node and does not forward the query to the source node. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kansal’s teachings of reusing data to respond queries in the system taught by the combination because it will permit the acoustic system to minimize processing load and reduce the bandwidth used for communications by reusing query responses that can satisfy multiple queries.
In regards to claim 6, the combination of Croux, Turner and Kansal, as applied in claim 5 above, further teaches when an addressed node fails to forward a data message because it did not receive the message due to interference (an error), a not addressed node can forward the data message [see Croux par. 0089]. This teaching means that the at least one intermediate node is further configured to use the stored information to correct an error in a packet-based message that occurs in the communication session between the source node and the receiving node.

In regards to claim 12, the combination of Croux, Turner and Kansal, as applied in claim 5 above, further teaches that the acoustic communication medium is a tubing deployed in a hydrocarbon well [see Croux par. 0027 L. 4-11].

In regards to claim 13, the combination of Croux, Turner and Kansal, as applied in claim 12 above, further teaches that the source node is an acoustic modem coupled to a downhole equipment [see Croux fig. 4 elements 150F and 154, par. 0047 L. 1-6, par. 0050] The combination also teaches that the information stored in memory comprises telemetry data associated with the downhole equipment [see Croux par. 0053 L. 11-14, par. 0076 L. 1-7].  

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux (US-2016/0047236) in view of Turner et al. (US-10,711,546) and Kansal et al. (US-8,797,178) as applied to claim 5 above, and further in view of Jung et al. (US-9,215,042).
In regards to claim 8, the combination of Croux, Turner and Kansal, as applied in claim 5 above, further teaches that data transmitted from the source node to the receiving node can be transmitted using a plurality of data packets (batch of packet based messages) [see Turner col. 6 L. 24-26].
The combination does not teach that the at least one intermediate node is configured to determine whether the at least one intermediate node has received the batch of packet-based messages and, if not, transmitting a request for only messages missing from the batch.
On the other Jung, teaches that nodes receiving a batch of data packets can determine is one or more packets from the batch are missing, and can transmit a request for only packets (messages) missing from the batch [col. 3 L. 41-47]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Jung’s teachings of requesting missing packets in the system taught by the combination because it will permit to increase transmission reliability.

In regards to claim 9, .  
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux (US-2016/0047236) in view of Turner et al. (US-10,711,546) and Kansal et al. (US-8,797,178) as applied to claim 5 above, and further in view of Wu et al. (US-10,116,418).
In regards to claim 10, the combination of Croux, Turner and Kansal, as applied in claim 5 above, further teaches that the communication session comprises a batch of packet-based messages transmitted from the source node to the receiving node, and wherein the at least one intermediate node is configured to store information associated with each of the packet-based messages in the batch [see Croux par. 0053 L. 11-14, see Turner col. 6 L. 24-26]. 
The combination does not teach that the at least one intermediate node is configured to combine the stored information associated with each of the packet-based messages into a new packet-based message, and transmit the new packet-based message on to the communications medium.
On the other hand, Wu teaches that relay nodes can combine stored information associated with each of the packet-based messages into a new packet-based message, and transmit the new packet-based message on to the communications medium [col. 4 L. 29-38].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Wu’s teachings of intermediate nodes combining the data packets in the system taught by the combination because it will permit each node to reduce the number of communications needed for the transmission of the packets.
In regards to claim 11, the combination of Croux, Turner, Kansal and Wu, as applied in claim 10 above, further teaches that the new packet-based message includes a random linear combination of the stored information [see Wu col. 4 L. 29-38].

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Twiss (US-9,787,766) teaches an intermediate node that can respond to a query based on stored data, and if the data is not present, the query is sent to a source node [see Twiss col. 15 L. 43-54].

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, the cited prior art does not teach either by anticipation or combination the following limitations: receiving, by the acoustic communication node, a first response on the uplink that is not addressed to the acoustic communication node; storing in memory, by the acoustic communication node, the first response; receiving, 

Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 14, the cited prior art does not teach either by anticipation or combination the following limitations: wherein the first intermediate node uses the stored information content to correct an error in a message that the first intermediate node subsequently receives during the5Application No. 16/630,942Docket No.: IS15.1778-US-PCT Reply to Office Action of November 5, 2020communication session, wherein the error in the subsequently received message is an error in decoding the information content made by a second intermediate node of the plurality of intermediate nodes, wherein the first intermediate node determines whether it had previously received the information content, and, if so, compares the decoded content of the subsequently received message with the information content of the received message.
Greene et al. (US-9,251,699) teaches that an intermediate node can compare data received from another intermediate node with data received in a previous first intermediate node subsequently receives during the5Application No. 16/630,942Docket No.: IS15.1778-US-PCT Reply to Office Action of November 5, 2020communication session, wherein the error in the subsequently received message is an error in decoding the information content made by a second intermediate node of the plurality of intermediate nodes, wherein the first intermediate node determines whether it had previously received the information content, and, if so, compares the decoded content of the subsequently received message with the information content of the received message.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685